Mobley, Justice,
concurring. I have made a careful study of *482the record in this case on the motion for rehearing, in an effort to1 determine whether this case is controlled by the Slaten case. Slaten v. Travelers Insurance Co., 197 Ga. 1 (28 S. E. 2d 280). The. decision in that case points out that jurisdiction of compensation cases may be conferred by Code §§ 114-110, 114-201, or 114-411; and it states: “As to those employees who have accepted the terms of our statute by the method prescribed in the Code, § 114-201, the provisions of § 114-411 have no application, and the execution of a contract of employment within this State is not necessary to entitle them to receive compensation for injuries received outside the State.”
The question here is: Where a Georgia employer has accepted the act, and a Georgia resident makes a contract outside the State to perform work for the employer, a part of which work is to be performed in Georgia, and such employer does not reject the provisions of the act, does he come within Code § 114-201 at the time he begins performance of the contract but before he performs any part of the work in Georgia?
I am of the opinion that, when he enters the contract and begins the performance of the work, even though outside the State of Georgia, without rejecting the act, he then automatically comes under the Georgia Workmen’s Compensation Act, under the provisions of Code § 114-201. Of course, where none of the work is to be performed within the State, the employee would not, by entering a contract with the employer and beginning the performance of his work, subject himself to the. Georgia law unless he came under the act under Code § 114-411; but when he enters the contract of employment to perform work in Georgia and begins the performance of that work in another State, which would have taken him into the State of Georgia in the performance of his work, except for the accident, this amounts to an acceptance of the Georgia act by him, where he does not expressly reject the provisions of the act. Nothing herein, in my opinion, is inconsistent with the ruling made in the Slaten case, but is in harmony therewith. This position is, in my opinion, supported by the statement in the Slaten case: “In the absence of the making of a contract within the State, since no work thereunder in the State is required, the parties *483thereto could not be subjected to the terms of the Georgia law . . .” (Emphasis ours.) See 99 C. J. S. 167, § 25, in which the Slaten case and cases from other jurisdictions are cited in support of the statement that “Generally speaking, no recovery can be had under the workmen’s compensation act of a state if neither the injury occurred nor the contract of employment was made in the state, at least where no part of the work is, or is to be, performed therein .. .